838 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dr. S. GALLON, Plaintiff-Appellant,v.Presiding HOGAN;  Tim Deardorff;  James Leesman;  EdwardLanter;  Robert Jennings;  Peter Outcoll;  RichardE. Brown;  C.B.  Feldhauss;  Judge Hair;Gary & Darlene Dietrich,Defendants-Appellees.
No. 87-3732.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1988.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se plaintiff appeals the district court's judgment adopting, over plaintiff's timely objections, the magistrate's report recommending dismissal of his 42 U.S.C. Sec. 1983 civil rights complaint.  Upon review, we conclude the district court properly dismissed the complaint.


3
Plaintiff sued two judges, various court officials and three private citizens alleging that they frustrated his right to jury trial during an eviction proceeding in contravention of Ohio Rev.Code Sec. 1923.10.  Plaintiff failed to state a claim cognizable under Sec. 1983 because this alleged deprivation of a claimed liberty interest without due process was the result of a random and unauthorized act and he failed to plead and prove the inadequacy of the state's correctional process.  See Hudson v. Palmer, 468 U.S. 517, 531-33 (1984);  Joyce v. Mavromatis, 783 F.2d 56 (6th Cir.1986);  Bacon v. Patera, 772 F.2d 259, 264 (6th Cir.1985).


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.